Citation Nr: 0944668	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-30 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for prostate cancer, 
claimed as due to exposure to herbicides, and if so whether 
the reopened claim should be granted.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

FINDINGS OF FACT

1.  Service connection for prostate cancer, claimed as due to 
exposure to herbicides, was denied in an April 2004 rating 
decision by the RO in Philadelphia, Pennsylvania; the Veteran 
was notified of the denial but did not appeal.

2.  Evidence received since the April 2004 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is sufficient, when 
considered by itself or with previous evidence of record, to 
raise a reasonable possibility of substantiating the claim.

3.  The Veteran did not serve in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.

4.  Prostate cancer is not etiologically related to service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the 
April 2004 rating decision, the criteria for reopening the 
claim for service connection for prostate cancer are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

2.  Prostate cancer was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.313 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to service connection for 
prostate cancer.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
defined the elements required for adequate notice when the 
issue is new and material evidence.  The RO sent the Veteran 
notice compliant with Kent in April 2005, prior to the rating 
decision on appeal.  Further, given the Board's favorable 
determination in reopening the claim, there is no prejudice 
to the Veteran under Kent.

The Veteran was provided a letter in April 2005 that informed 
him of the elements required to establish entitlement to 
service connection; he had ample opportunity to respond prior 
to issuance of the March 2006 rating decision on appeal.  
During the course of the appeal the RO sent him a letter in 
March 2006 advising him of the effective-date and disability-
notice elements, and he had ample opportunity to respond 
before the RO readjudicated the claim in August 2006.

Although complete VCAA notice was not provided until after 
the initial adjudication of the claim, the Board finds there 
is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
Veteran had ample opportunity to respond before the RO 
readjudicated the case.  There is no indication in the record 
or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of his claims.  In this 
regard, the Board notes that service treatment records (STRs) 
and VA outpatient records were obtained.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim; 
the Board is also unaware of any such evidence.  Also, the 
Veteran has been afforded appropriate VA examination in 
support of his claim.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  The Board will accordingly address the merits 
of the claim.




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of  in-
service incurrence or aggravation of a disease or injury; 
and, a link, established by medical evidence, between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to 
establish the veteran was not exposed to an herbicide agent 
during such service.  The last date on which the veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record in a case 
before VA with respect to benefits under the laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of the matter, VA will give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

New and Material Evidence

Review of the file shows the Philadelphia, Pennsylvania RO 
denied service connection for prostate cancer by a rating 
decision in April 2004, based on the RO's determination the 
Veteran did not serve in the Republic of Vietnam and 
accordingly did not qualify for presumptive exposure to Agent 
Orange under the regulations and statutes administered by VA.  
The Veteran was notified of the decision by a letter in April 
2004 but he did not appeal.

Whereas the Veteran did not file a timely appeal, the April 
2004 rating decision is final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.302.

The Veteran filed the instant request to reopen the claim in 
January 2005.

The evidence of record at the time of the April 2004 rating 
decision was as follows: service treatment records; DD Form 
214 showing award of the Vietnam Service Medal; 
correspondence from the Veteran asserting exposure to Agent 
Orange while performing duties offshore aboard the USS 
Hornet; and, report of VA-contracted medical examination in 
October 2003 in which the examiner found no current prostate 
cancer but found erectile dysfunction as a residual of 
radical prostatectomy.

The evidence received since the April 2004 rating decision 
includes correspondence from the Veteran received in March 
2006 in which he asserted exposure to herbicides through 
potable water produced aboard ship by evaporative 
distillation.  This report of exposure was not previously 
considered by the RO.  Further, evidence received subsequent 
to a final decision is considered credible for the purpose of 
reopening the veteran's claim, unless it is inherently false 
or untrue, or is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds at this point the Veteran's new report of 
exposure to herbicides raises a reasonable possibility of 
substantiating the claim.  It is accordingly "material" for 
the purpose of reopening the claim, even if not adequate by 
itself to convince the Board to grant service connection.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Accordingly, reopening of the claim is in order.  The appeal 
is allowed to that extent.

Entitlement to Service Connection

The Veteran had a VA-contracted medical examination in 
December 2003 during which he reported having been diagnosed 
with prostate cancer in 1995 and having undergone radical 
prostatectomy in December 1995.  The examiner was unable to 
detect a current prostate disorder or any recurrence of 
prostate cancer, but diagnosed erectile dysfunction residual 
from radical prostatectomy.

In this case the Veteran is shown to have residuals of 
prostate cancer.  The first element of direct service 
connection - medical evidence of a disability - is 
accordingly met.

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his active service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Veteran asserts in his claim that he served aboard the 
USS Hornet in waters off Vietnam for 45 days.  The Veteran's 
DD Form 214 substantiates his service aboard the USS Hornet 
and his receipt of the Vietnam Service Medal.

The United States Court of Appeals for Veterans Claims issued 
a decision in Haas v. Nicholson, 20 Vet. App. 257 (2006) 
reversing a decision of the Board that had denied service 
connection for diabetes mellitus where the only evidence of 
exposure to herbicides was receipt of the Vietnam Service 
Medal.  That case was subsequently reversed by the United 
States Court of Appeals for the Federal Circuit in Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), and the Supreme Court 
subsequently denied certiorari.   

Accordingly, the Board finds the Veteran's receipt of the 
Vietnam Service Medal does not constitute evidence of service 
in the Republic of Vietnam for the purpose of satisfying the 
presumption of exposure to herbicides.

The Veteran has not asserted, and the evidence of record does 
not show, that he ever set foot in the Republic of Vietnam.  
The Board accordingly finds the objective evidence of record 
does not show service in the Republic of Vietnam for the 
purpose of satisfying the presumption of exposure to 
herbicides.

Notwithstanding the presumption, the Veteran asserts he was 
exposed to herbicides offshore because the aircraft flying 
off the Hornet flew through Vietnamese airspace and were 
washed off on the hander deck above his berthing compartment.  
He also asserts prevailing winds would have blown Agent 
Orange into the vicinity of the ship.  Finally, he asserts an 
Australian study has shown potential exposure to Naval 
personnel to dioxin through potable water produced by 
evaporative distillation such as the type used on the Hornet 
to produce potable water from seawater.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza, 7 Vet. App. 498.  Further, the Board 
may not ignore a veteran's testimony simply because he or she 
is an interested party and stands to gain monetary benefits; 
personal interest may, however, affect the credibility of the 
evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
The Board has accordingly carefully considered the Veteran's 
assertions that he was exposed to herbicides in his duties 
offshore of the Republic of Vietnam.

The Board must consider the purpose for which lay evidence is 
offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
In this case, the Veteran's lay evidence is offered to 
demonstrate that he was exposed to herbicides in order to be 
entitled to presumptive service connection for the claimed 
disability.

The Board finds the Veteran's theories of exposure do not 
constitute probative evidence of exposure to herbicides 
offshore.  The Veteran cannot assert from personal 
observation that any of the methods he cites in theory 
actually exposed him to herbicides.  VA has not recognized 
prevailing winds from shore, or handling aircraft that had 
flown through Vietnamese airspace, as evidence of exposure to 
herbicides.  The amount of water the Veteran consumed aboard 
the Hornet for drinking and washing is impossible to 
quantify, nor has VA accepted the Australian study cited by 
the Veteran as adequate to create a presumption of exposure.  

Absent exposure to herbicides, which is not shown, there is 
nothing to indicate any potential relationship between 
prostate cancer and active service.  Service treatment 
records show no indication of prostate problems during 
service, and the Veteran's cancer became manifest many years 
after discharge from service.  The passage of many years 
between discharge from active service and the medical 
documentation of a claim disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case there is no 
competent medical opinion asserting a relationship between 
the claimed prostate cancer and active service.  Accordingly, 
absent a presumption, the criteria for service connection are 
not met.   

The evidence in this case preponderates against the claim and 
the benefit-of-the-doubt rule does not apply.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.


ORDER

Service connection for prostate cancer is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


